Citation Nr: 0919292	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his December 2006 VA Form 9, the Veteran indicated that he 
wanted to appear for a hearing before the Board by 
videoconference to present testimony relevant to his appeal.  
However, the record reflects that the Veteran has not yet 
been afforded such hearing and there is no indication that 
the Veteran has withdrawn his hearing request.  Thus, in 
consideration of the foregoing, the Board finds that a remand 
is necessary so that a videoconference Board hearing may be 
scheduled.  38 C.F.R. § 20.700(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing to be held by 
videoconference before a Veterans Law 
Judge at the next available opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




